UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6570



FREDERICK SHAWNEE CARTER,

                                               Plaintiff - Appellant,

          versus


LEE JONES, Gauley Bridge City Police Chief;
TOWN OF GAULEY BRIDGE, WEST VIRGINIA,

                                              Defendants - Appellees,

          and


FAYETTE COUNTY SHERIFF’S DEPARTMENT, Sheriff;
MITCH CANTERBURY, Fayette County Sheriff’s
Deputy; JIM SIZEMORE, Fayette County Sheriff’s
Deputy; PETE LOPEZ, Fayette County Sheriff’s
Deputy; LAWRENCE WASHINGTON, Fayette County
Sheriff’s Deputy; EVERETTE STEELE, Fayette
County Sheriff’s Deputy; CHUCK MOSES, Fayette
County Sheriff’s Deputy,

                                                           Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-96-436-5)


Submitted:   August 13, 1998              Decided:   September 3, 1998
Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Shawnee Carter, Appellant Pro Se. Steven Paul McGowan,
Jeffrey Kent Phillips, STEPTOE & JOHNSON, Charleston, West Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Carter v. Jones, No. CA-96-436-5 (S.D.W. Va. Dec. 22, 1997).

Furthermore, we deny Appellant’s motions for the production of

documents. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                2